                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
OMA BUSH,                                                           DOC #: _________________
                                                                    DATE FILED: ___6/30/2021_
                       Plaintiff,

               -against-                                                 19 Civ. 5319 (AT)

CITY OF NEW YORK,                                                             ORDER

                Defendant.
ANALISA TORRES, District Judge:

       Because all clams have been dismissed and Plaintiff has failed to amend his complaint by

the stated deadline, ECF No. 41, the Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: June 30, 2021
       New York, New York
